Name: 2006/964/EC: Council Decision of 18 December 2006 on the conclusion of the Agreement between the European Community and the Government of Canada establishing a framework for cooperation in higher education, training and youth
 Type: Decision
 Subject Matter: employment;  European construction;  cooperation policy;  America;  teaching;  social affairs;  international affairs
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 397/14 COUNCIL DECISION of 18 December 2006 on the conclusion of the Agreement between the European Community and the Government of Canada establishing a framework for cooperation in higher education, training and youth (2006/964/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 149 and 150 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) By its decision of 24 October 2005 the Council authorised the Commission to negotiate with the government of Canada an agreement renewing the cooperation programme in the fields of higher education, training and youth. (2) On behalf of the Community, the Commission has negotiated an agreement with the government of Canada in accordance with the directives in the Annex to the said decision. (3) The Community and Canada expect to obtain mutual benefit from such cooperation, which must, on the Community's side, be complementary to the bilateral programmes between the Member States and Canada and provide a European added value. (4) The Agreement was signed on behalf of the Community on 5 December 2006 subject to its possible conclusion at a later date. (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the government of Canada establishing a framework for cooperation in higher education, training and youth is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The delegation of the European Community to the Joint Committee referred to in Article 6 of the Agreement shall consist of a representative from the Commission assisted by a representative from each Member State. Article 3 The President of the Council is authorised to designate the person empowered to make the notification provided for in Article 12(1) of the Agreement. Done at Brussels, 18 December 2006. For the Council The President J.-E. ENESTAM AGREEMENT between the European Community and the Government of Canada establishing a framework for cooperation in higher education, training and youth THE EUROPEAN COMMUNITY, on the one part, and THE GOVERNMENT OF CANADA, on the other part, hereinafter collectively referred to as "the Parties", NOTING that the Declaration on European Community-Canada Relations adopted by the European Community and its Member States and the Government of Canada on 22 November 1990 makes specific reference to strengthening mutual cooperation in various fields which directly affect the present and future well-being of their citizens, such as exchanges and joint projects in education and culture, including academic and youth exchanges; NOTING that the Canada-EU Joint Political Declaration and Action Plan adopted on 17 December 1996 states that in order to renew their ties based on shared cultures and values, the Parties will encourage contacts between their citizens at every level, especially among their youth; and that the Joint Action Plan attached to the Declaration encourages the Parties to further strengthen their cooperation through the Agreement between the European Community and the Government of Canada Establishing a Cooperation Programme in Higher Education and Training ratified in 1996; NOTING that the EU-Canada Partnership Agenda adopted on 18 March 2004 at the EU-Canada Summit refers to the need to seek new ways to foster links between our respective peoples, notably by broadening the scope of Canadian and European Community exchange programmes for young people and by exploring avenues to reinforce and broaden the scope of EC-Canada cooperation when renewing the Agreement between the European Community and the Government of Canada Renewing a Cooperation Programme in Higher Education and Training ratified in March 2001; NOTING that the Joint Declaration adopted at the EU-Canada Summit on 19 June 2005 further refers to the EU and Canadian leaders' intention to renew, reinforce and broaden the scope of the Agreement Renewing a Cooperation Programme in Higher Education and Training, ratified in 2001, notably through the addition of cooperation on youth, to strengthen academic cooperation and transatlantic exchange between our citizens; CONSIDERING the full respect for the responsibilities of the Member States of the European Community and for the legislative powers of the provinces and territories of Canada in the fields of education and training, and the autonomy of the higher education and training institutions; CONSIDERING that the adoption and the implementation of the 1996 and 2001 Agreements on Higher Education and Training realise the commitments of the EU-Canada Declarations, and that the cooperation has been highly positive for both Parties; ACKNOWLEDGING the crucial contribution of higher education and training to the development of human resources capable of participating in the global knowledge-based economy; RECOGNISING that cooperation in higher education, training and youth should complement other relevant cooperation initiatives between the European Community and Canada; ACKNOWLEDGING the importance of taking into account the work done in the field of higher education and training by international organisations active in these fields such as the OECD, UNESCO and the Council of Europe; RECOGNISING that the Parties have a common interest in cooperation in higher education, training and youth, as part of the wider cooperation that exists between the European Community and Canada; EXPECTING to obtain mutual benefit from cooperation in higher education, training and youth; RECOGNISING the need to widen access to the activities supported under this Agreement, in particular those activities in the training and youth sectors; DESIRING to renew the basis for continuing cooperation in higher education and training, HAVE AGREED AS FOLLOWS: Article 1 Purpose This Agreement establishes a framework for cooperation in higher education, training and youth between the European Community and Canada. Article 2 Definitions For the purpose of this Agreement: 1) higher education institution means any establishment according to either Party's applicable laws or practices that offers qualifications or diplomas at higher education level, irrespective of the designation given to it; 2) training institution means any type of public, semi-public or private body, which, irrespective of the designation given to it, in accordance with either Party's applicable laws and practices, designs or undertakes vocational education or training, further vocational training, refresher vocational training or retraining contributing to qualifications recognised by the competent authorities; 3) students means all those persons who follow learning or training courses or programmes which are run by higher education or training institutions as defined in this Article, and that are recognised or financially supported by the competent authorities; 4) youth means areas of activities linked to non-formal and informal learning involving youth organisations and other youth associations as well as youth workers, young leaders and other actors working for, or with, young people. Article 3 Objectives 1. The general objectives of this Agreement shall be to: (a) promote mutual understanding between the peoples of the European Union and Canada including broader knowledge of their languages, cultures and institutions; (b) improve the quality of human resources in both the European Community and Canada, by facilitating the acquisition of skills required to meet the challenges of the global knowledge-based economy. 2. The specific objectives of this Agreement shall be to: (a) reinforce a European Community and a Canadian value-added dimension to transatlantic cooperation in higher education, training and youth; (b) contribute to transatlantic exchanges between citizens of both the European Union and Canada; (c) contribute to the development of higher education and training institutions, as well as youth structures and organisations; (d) promote and/or enhance partnerships among stakeholders active in the areas of higher education, training and youth in the European Community and Canada; (e) contribute to the professional development of individuals while achieving the general objectives of the Agreement; (f) develop opportunities for dialogue and exchanges on youth policy and youth work. 3. The operational objectives of this Agreement shall be to: (a) support collaboration between higher education and training institutions with a view to promoting and developing joint study and/or training programmes and student mobility; (b) improve the quality of transatlantic student mobility by promoting transparency, mutual recognition of qualifications and periods of study and training, and where appropriate portability of credits; (c) support collaboration among public and private organisations active in the areas of higher education, training and youth with a view to encouraging discussion and exchange of experience on policy issues; (d) support transatlantic mobility of professionals (including professionals-in-training) with a view to improving mutual understanding, and expertise, of issues relevant to European Union/Canada relations; (e) support collaboration among youth structures and organisations as well as youth workers, young leaders and other youth actors with a view to promoting exchanges of good practices and developing networks. Article 4 Principles Cooperation under this Agreement shall be conducted on the basis of the following principles: 1) full respect for the responsibilities of the Member States of the European Community and for the legislative powers of the Provinces and Territories of Canada in the fields of education and training, and the autonomy of the higher education and training institutions; 2) overall balance of benefits from activities undertaken through this Agreement; 3) broad participation across the different Member States of the European Community and the Provinces and Territories of Canada; 4) recognition of the full cultural, social and economic diversity of the European Community and Canada; 5) enhanced collaboration between the European Community and Canada and complementarity with bilateral programmes between the Member States of the European Community and Canada, as well as other European Community and Canada programmes and initiatives in higher education, training and youth. Article 5 Cooperation Cooperation shall be pursued by means of the actions described in the Annex, which forms an integral part of this Agreement. Article 6 Joint Committee 1. A Joint Committee is hereby established. It shall comprise representatives of each Party. 2. The functions of the Joint Committee shall be to: (a) review the cooperation envisaged under this Agreement; (b) report to the Parties on the level, status and effectiveness of the cooperation in accordance with the objectives and principles of this Agreement; (c) share information on recent developments, policies, new trends or innovative practices related to higher education, training and youth. 3. The Joint Committee shall endeavour to meet every second year, with such meetings being held alternately in the European Union and Canada. Other meetings may be held as mutually determined. 4. Decisions of the Joint Committee shall be reached by consensus. Minutes shall be agreed upon by those persons selected from each side to chair the meeting jointly, and shall, together with the report, be made available to the Joint Cooperation Committee established under the 1976 Framework Agreement on Commercial and Economic Cooperation between the European Community and Canada as well as appropriate Ministers of each Party. Article 7 Monitoring and evaluation Cooperation shall be monitored and evaluated as appropriate on a cooperative basis thus permitting, as necessary, the reorientation of the cooperative activities in the light of any needs or opportunities becoming apparent in the course of their implementation. Article 8 Funding 1. Cooperation shall be subject to the availability of funds and to the applicable laws and regulations, policies and programmes of the European Community and Canada. Financing will be on the basis of an overall matching of funds between the Parties. 2. Each Party shall provide funds for the direct benefit of:  for the European Community, citizens of one of the European Community Member States or persons recognised by a Member State as having official status as permanent residents,  for Canada, its own citizens and permanent residents as defined by Canadian law. 3. Costs incurred by or on behalf of the Joint Committee shall be met by the Party to whom the respective member who has incurred the cost is responsible. Costs, other than those of travel and subsistence, that are directly associated with meetings of the Joint Committee, shall be met by the host Party. Article 9 Entry of personnel Each Party shall take all reasonable steps and use its best efforts to facilitate entry to and exit from its territory of personnel, students, material and equipment of the other Party engaged in or used in cooperation under this Agreement in accordance with their respective laws and regulations. Article 10 Other agreements 1. This Agreement is without prejudice to cooperation which may be taken pursuant to other agreements between the Parties. 2. This Agreement is without prejudice to existing or future bilateral agreements between individual Member States of the European Community and Canada in the fields covered herein. Article 11 Territorial application of this Agreement This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community is applied and under the conditions laid down in that Treaty and, on the other hand, to the territory of Canada. Article 12 Final clauses 1. Each Party shall notify the other in writing of its consent to be bound by this Agreement. This Agreement shall enter into force on the first day of the month following the date on which the last Party shall have so notified the other. 2. This Agreement shall remain in force for a period of eight years, following which it may be extended by written agreement of the Parties. 3. This Agreement may be amended by mutual written agreement of the Parties. 4. Amendments or extensions shall be in writing and shall enter into force on a date determined by the Parties. 5. This Agreement may be terminated at any time by either Party upon twelve months written notice. The expiration or termination of this Agreement shall not affect the validity or duration of any arrangements made under it or the obligations established pursuant to the Annex to this Agreement. IN WITNESS WHEREOF the undersigned have signed this Agreement. Done at Helsinki this 5 December 2006, in two original texts in the English, French, Czech, Danish, Dutch, Estonian, Finnish, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish languages, all texts being equally authentic. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ ¶r Europeiska gemenskapens vÃ ¤gnar Por el Gobierno de CanadÃ ¡ Za vlÃ ¡du Kanady For Canadas regering FÃ ¼r die Regierung Kanadas Kanada valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ¿Ã Ã Ã ±Ã ½Ã ±Ã ´Ã ¬ For the Government of Canada Pour le gouvernement du Canada Per il governo del Canada KanÃ das valdÃ «bas vÃ rdÃ  Kanados VyriausybÃ s vardu Kanada KormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tal-Kanada Voor de Regering van Canada W imieniu RzÃ du Kanady Pelo Governo do CanadÃ ¡ Za vlÃ ¡du Kanady Za vlado Kanade Kanadan hallituksen puolesta FÃ ¶r Kanadas regering ANNEX ACTIONS 1. Higher education and training action 1.1. The Parties shall provide support to higher education institutions and training institutions which form joint EC/Canada consortia for the purpose of undertaking joint projects in the area of higher education and training. 1.2. Each joint consortium must be formed by a multilateral partnership comprising institutions from at least two Member States of the European Community and at least two provinces or territories of Canada. 1.3. Joint consortia activities should normally involve transatlantic mobility of students in the framework of joint study programmes, mutual credit recognition, language and cultural preparation, with a goal of parity in the flows in each direction. 1.4. The priority and eligible subject areas for joint EC/Canada consortia cooperation shall be mutually agreed upon by each Party's appropriate authorities. 1.5. The Parties may provide financial support for student mobility to joint consortia of higher education and/or vocational training institutions that have a proven track record of excellence in the implementation of joint projects funded by the Parties. 2. Youth action The Parties may provide financial support to activities involving youth structures, organisations, youth workers, young leaders and other youth actors. These activities may include seminars, training courses, job shadowing and study visits, on targeted themes, e.g. citizenship, cultural diversity, community work/volunteering, and recognition of non-formal and informal learning. 3. Complementary action 3.1. The Parties may support a limited number of complementary activities in accordance with the objectives of the Agreement, including exchanges of experience and good practices, pooling resources and e-based material in the areas of higher education, training and youth. 3.2. The Parties may provide financial support to policy-oriented measures involving organisations active in higher education, training and youth; these measures may include studies, conferences, seminars, working groups, professional development workshops, benchmarking exercises and address horizontal higher education and vocational training issues, including recognition of qualifications and the transfer of credits under the European Credit Transfer System (ECTS). 3.3. The Parties may provide financial support for the mobility of professionals (including new graduates and professionals-in-training) who want to undertake short duration studies, or training programmes to develop their expertise, in areas of specific relevance to the EC/Canada relationship, which would be identified by the Parties. 3.4. The Parties may provide financial support to an Alumni Association involving students who have participated in exchanges implemented by the EC/Canada consortia in higher education and vocational training. This Alumni Association may be run by one or more organisations that the Parties shall jointly designate. Management of the actions 1. Each Party may provide financial support for activities provided under the Agreement. 2. Administration of the Actions shall be implemented by the competent officials of each Party. These tasks may comprise:  deciding the rules and procedures for the presentation of proposals including the preparation of common guidelines for applicants,  establishing the timetable for publication of calls for proposals, submission and selection of proposals,  providing information on activities under this agreement and their implementation,  appointing academic advisors and experts, including for independent appraisal of proposals,  recommending to the appropriate authorities of each Party which projects to finance,  financial management,  a collaborative approach to monitoring and evaluation. 3. As a rule, the European Community will provide support (including scholarships) for the use of the EC project partners; Canada will provide support for Canadian project partners. Technical support measures The Parties shall make funds available for purchasing services to ensure optimal implementation of the Agreement; in particular the Parties may organise seminars, colloquia or other meetings of experts, conduct evaluations, produce publications or disseminate related information.